EXHIBIT 10.9

2010 COOPER-STANDARD HOLDINGS INC. MANAGEMENT INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT (this “Agreement”), is made effective as of the          day of
            , 2010 (the “Date of Grant”), between Cooper-Standard Holdings Inc.,
a Delaware corporation (the “Company”), and the individual whose name is set
forth on the signature page hereof (the “Participant”):

R E C I T A L S:

WHEREAS, the Company has adopted the 2010 Cooper-Standard Holdings Inc.
Management Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Agreement. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Options provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meaning specified below unless the context clearly indicates to
the contrary.

(a) “Options” shall mean the Time Option to purchase Shares granted under this
Agreement.

(b) “Time Option” shall mean an Option with respect to which the exercisability
is governed by Section 3(a).

2. Grant of the Options. The Company hereby grants to the Participant the right
and option to purchase, on the terms and conditions hereinafter set forth and
subject to adjustment as set forth in the Plan, a Time Option to purchase any
part or all of an aggregate number of Shares set forth on the signature page
hereof. The purchase price of the Shares subject to the Options shall be
$            .00 per Share (the “Option Price”). The Options are intended to be
non-qualified stock options, and are not intended to be treated as options that
comply with Section 422 of the Code.

3. Vesting.

(a) Time Option. Subject to Section 4(a) and to the Participant’s continued
Employment with the Company or its Affiliate, the Time Option shall vest with
respect to fifty percent (50%) of the Shares initially covered by the Time
Option as of the first anniversary of the Date of Grant, and with respect to
twenty-five percent (25%) of the Shares initially covered by the Time Option as
of the second anniversary of the Date of Grant, and with respect to twenty-five
percent (25%) of the Shares initially covered by the Time Option as of the third
anniversary of the Date of Grant, (each a “Vesting Date”).

 



--------------------------------------------------------------------------------

(b) Change of Control. Notwithstanding the foregoing, in the event of a Change
of Control while the Participant remains in Employment with the Company or its
Affiliate, 100% of the then unvested portion of the Options shall, to the extent
outstanding, immediately become fully vested and exercisable.

(c) Termination of Employment. Upon termination of the Participant’s Employment
with the Company or its Affiliate due to the Participant’s death, Disability or
as the result of an involuntary removal by action of the stockholders, the
Participant shall be deemed vested with respect to the portion of the Shares
subject to the Options granted hereunder, based on the following fraction, the
numerator of which is the days served as a director from later of the Date of
Grant or the most recent Vesting Date through the termination date and the
denominator of which is 365, times:

1) 50%, if such termination occurs prior to the first Vesting Date, or

2) 25%, if such termination between the first and third Vesting Dates;

provided however, upon termination of the Participant’s Employment with the
Company or its Affiliate due to a Termination Event of the Stockholder (as such
terms are defined in the Director Nomination Agreement made as of May 27, 2010,
among Cooper-Standard Holdings Inc., a Delaware corporation and [            ]),
the Participant shall be deemed vested with respect to the 50% of the Shares
subject to the Options granted hereunder if such termination occurs prior to the
first Vesting Date and with respect to an additional 25% of the Shares subject
to the Options granted hereunder if such termination occurs between the first
and third Vesting Dates.

4. Exercise of Option.

(a) Period of Exercise. Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the vested portion of
the Option at any time prior to the earliest to occur of:

(i) the tenth anniversary of the Date of Grant;

(ii) the first anniversary of the date of the Participant’s termination of
Employment due to death or Disability or in connection with a Change of Control;
and

(iii) 90 days following the date of the Participant’s termination of Employment
with the Company or its Affiliate for any reason other than death or Disability
or in connection with a Change of Control.

(b) Method of Exercise.

(i) Subject to Section 4(a), the vested portion of an Option may be exercised by
delivering to the Company at its principal office written notice of intent to so
exercise; provided that such portion may be exercised with respect to whole
Shares only. Such notice shall specify the number of Shares for which such
portion is being exercised and shall be accompanied by payment in full of the
Option Price. The payment of the Option Price may be made at the election of the
Participant (i) in cash or its equivalent (e.g., by check), (ii) to the extent
permitted



--------------------------------------------------------------------------------

by the Committee, in Shares having a Fair Market Value equal to the aggregate
Option Price for the Shares being purchased and satisfying such other
requirements as may be imposed by the Committee; provided that such Shares have
been held by the Participant for no less than six months (or such other period,
if any, as established from time to time by the Committee in order to avoid
adverse accounting treatment applying generally accepted accounting principles),
(iii) partly in cash and, to the extent permitted by the Committee, partly in
such Shares or (iv) if there is a public market for the Shares at such time and
if the Committee has authorized or established any required plan or program,
through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of an Option and to deliver promptly to the Company
an amount out of the proceeds of such sale equal to the aggregate Option Price
for the Shares being purchased. The Participant shall not have any rights to
dividends or other rights of a stockholder with respect to Shares subject to an
Option until the Participant has given written notice of exercise of the Option,
paid in full for such Shares and, if applicable, has satisfied any other
conditions imposed by the Committee pursuant to the Plan.

(ii) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Options may not be exercised prior to the completion of any
registration or qualification of the Options or the Shares under applicable
state and federal securities or other laws, or under any ruling or regulation of
any governmental body or national securities exchange that the Committee shall
in its sole discretion determine to be necessary or advisable.

(iii) Upon the Company’s determination that an Option has been validly exercised
as to any of the Shares, the Company shall issue a certificate or certificates
in the Participant’s name for such Shares; provided that the Committee may
determine instead that such Shares shall be evidenced by book-entry
registration. However, the Company shall not be liable to the Participant for
damages relating to any delays in issuing any such certificates to the
Participant, any loss of any such certificates, or any mistakes or errors in the
issuance of any such certificates or in any such certificates themselves;
provided that the Company shall correct any such errors caused by it.

(iv) Subject to Section 7, in the event of the Participant’s death, the vested
portion of the Options shall remain exercisable by the Participant’s executor or
administrator, or the Person or Persons to whom the Participant’s rights under
this Agreement shall pass by will or by the laws of descent and distribution as
the case may be, to the extent set forth in Section 4(a). Any heir or legatee of
the Participant shall take rights herein granted subject to the terms and
conditions hereof.

5. No Right to Continued Employment. The granting of the Options evidenced
hereby and this Agreement shall impose no obligation on the Company or any of
its Affiliates to continue the Employment of the Participant.

6. Legend on Certificates. The certificates representing the Shares purchased by
exercise of the Options, if applicable, shall be subject to such stop transfer
orders and other



--------------------------------------------------------------------------------

restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed, and any applicable Federal
or state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions, including
reference to the fact that all Shares acquired hereunder shall be subject to the
terms of a stockholders agreement, if any.

7. Transferability. The Options may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance. No
such permitted transfer of an Option to heirs or legatees of the Participant
shall be effective to bind the Company unless the Committee shall have been
furnished with written notice thereof and a copy of such evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee or transferees of the terms and conditions hereof.
During the Participant’s lifetime, the Options are exercisable only by the
Participant.

8. Withholding. The Participant may be required to pay to the Company or any
Affiliate, and the Company and its Affiliates shall have the right and are
hereby authorized to withhold, any applicable withholding taxes in respect of
the Options, their exercise or any payment or transfer under or with respect to
the Options and to take such other action as may be necessary in the opinion of
the Committee to satisfy all obligations for the payment of such withholding
taxes.

9. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of the Options, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

10. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

11. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS.

12. Options Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan, the Commitment Agreement and the Plan of Reorganization. The Options are
subject to the Plan. The terms and provisions of the Plan as they may be amended
from time to time are hereby incorporated herein by reference. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.



--------------------------------------------------------------------------------

13. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

COOPER-STANDARD HOLDINGS INC. By:  

 

 

Agreed and acknowledged as of the

date first above written:

 

Participant: Time Option:   Shares